      Case: 3:19-cv-00133-NBB-RP Doc #: 17 Filed: 09/04/19 1 of 3 PageID #: 175




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF
                            MISSISSIPPI, OXFORD DIVISION

CLAUDIA LINARES as spouse of ISMAEL LOPEZ,
Deceased, and Edward T. Autry as Administrator of
the Estate of Ismael Lopez, Deceased                                                  PLAINTIFFS


vs.                                                                       NO. 3:19cv133-NBB-RP


CITY OF SOUTHAVEN, STEVE PIRTLE, in his official capacity
as Chief of Police of the Southaven Police Department, OFFICER
SAMUEL MAZE, Individually and in his official capacity as a Southaven
Police Officer,OFFICER ZACHARY DURDEN, Individually and in his
official capacity as a Southaven Police Officer, and JOHN DOES 1-25   DEFENDANTS



  MOTION TO DISMISS OF DEFENDANT CITY OF SOUTHAVEN BASED ON
ABSENT STANDING AND/OR ABSENCE OF JURISDICTION, AND/OR, IN THE
   ALTERNATIVE, DISMISSAL BASED ON SOVEREIGN IMMUNITY




      1. Defendant City of Southaven, Mississippi asserts with documentary support that

Plaintiff Linares is not credible in the assertion that she was legally married to Ismael Lopez

and/or that Plaintiff Linares has no standing to sue, that no standing exists for the claims related

to Ismael Lopez, that Plaintiff Autry was not properly appointed as Administrator, and/or that

Administrator Autry was appointed Administrator by virtue of apparent conflicting affidavits

and/or material misrepresentations and/or contrary to the requirements of law thereby voiding his

appointment ab initio and moves for dismissal for these reasons and other reasons articulated in

the supporting brief. Neither Plaintiff has standing. All state law claims are barred by sovereign



                                            Page 1 of 3
      Case: 3:19-cv-00133-NBB-RP Doc #: 17 Filed: 09/04/19 2 of 3 PageID #: 176



immunity as applied by and retained by the Mississippi Tort Claims Act. The persons claimed as

legally related to Ismael Lopez in the estate proceeding seemingly were not related by law

including under the laws of the State of Mississippi or any other applicable laws. No civil rights

under the Fourth or Fourteenth Amendments of the United States Constitution are implicated by

the Complaint.

       2. In support of this Motion, Defendant City of Southaven relies on the record as a whole

including the exhibits filed by Defendant Durden at docket #5 and on the exhibits attached hereto

as well as public records and governmental websites such as those associated with immigration

matters. The attached exhibits include:

       Exhibit 1      Records with supporting affidavit of custodian of records from the

                       Mississippi Bureau of Investigations Report on the subject events in the

                       Complaint;

       Exhibit 2       Certified copy of the entire court file from DeSoto County Chancery Court

                       cause # 18-cv-505 which is the estate court matter in which Plaintiff Autry

                       claims appointment as Administrator;

       Exhibit 3       Records with supporting affidavit of custodian of records from the

                       Municipal Court of the City of Horn Lake, Mississippi including the arrest

                       of Ismael Rodriguez Lopez in 2013 resulting in deportation;

       Exhibit 4       Record that the name of the father of Ismael Lopez Rodriguz is Joel Lopez

                       and the name of his mother is Concepcion Rodriguez;

       Exhibit 5       Records with supporting affidavit of custodian of records of the City of

                       Southaven, Mississippi on Rodolfo Linares vital statistics that match his

                       birth certificate.


                                            Page 2 of 3
      Case: 3:19-cv-00133-NBB-RP Doc #: 17 Filed: 09/04/19 3 of 3 PageID #: 177



        3. The memorandum brief in support of this Motion to Dismiss for lack of jurisdiction

and/or for other reasons reflects that this Defendant is entitled to dismissal in whole or in part of

the claims asserted in the Complaint against the City of Southaven, Mississippi.


        Respectfully submitted, this the 4th day of September, 2019.

                                                 /s/ Katherine S. Kerby
                                                 Katherine S. Kerby, MSB # 3584
                                                 Attorney for the City of Southaven, Mississippi,
                                                 Defendant


Of Counsel:
Kerby Law Firm
Post Office Box 551
Columbus, MS 39703
email: ksearcyk@bellsouth.net
fax: 662-328-9553
phone: 662-889-3733



                              CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the ECF

system which sent notification of such filing to all Counsel of record including the following:

                                         Michael Carr, Esq.

                                         Murray B. Wells, Esq.

                                         Aaron A. Neglia, Esq.



        SO CERTIFIED, this the 4th day of September, 2019



                                                          s/ Katherine S. Kerby
                                                          KATHERINE S. KERBY



                                               Page 3 of 3
